Citation Nr: 1603280	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-16 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a cervical spine disability (claimed as a neck disorder).

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for residuals of a head injury with headaches.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2013 rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the Veteran testified before the undersigned at a video conference hearing.  A transcript is in the record.

The Board notes that by rating action dated in July 2007, the RO denied service connection for a disability of the cervical spine.  The Veteran was notified of this determination, but did not submit a timely appeal.  In its June 2014 decision, the RO addressed the Veteran's claim for service connection for a cervical spine disability without regard to finality of the previous decision.  In light of the posture of this case and in view of the fact that no prejudice to the Veteran will result, the Board will consider this matter de novo.

The issue of service connection for residuals of a head injury with headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  An unappealed February 2004 determination denied the Veteran service connection for a skin disability finding, in part, there was no evidence showing such disability was related to service.

2.  Evidence received subsequent to the February 2004 determination does not relate to an unestablished fact necessary to substantiate the claim of service connection for a skin disability.

3.  A neck disability, to include arthritis, was initially manifested many years after, and is not shown to be related to the Veteran's service.

4.  The Veteran is not shown to have hepatitis.

5.  A left knee, to include arthritis, was initially manifested many years after, and is not shown to be related to the Veteran's service.

6.  A low back disability, to include arthritis, was initially manifested many years after, and is not shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, so the claim of service connection for a skin disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a neck disability loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

3.  Service connection for hepatitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

5.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March and April 2006 and August 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations for skin, low back, cervical spine and left knee disabilities.  VA did not provide an examination regarding the Veteran's claim for service connection for hepatitis.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has hepatitis.  As such, remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was seen in August 1970 for some kind of skin rash, possibly poison oak, all over his body.  A macular rash on his chest, arms and legs was noted.  The impression was resolving measles.  He complained of itching of his scalp in March 1971.  The impression was tinea capitis.  Medication was prescribed.  Further involvement of the scalp was noted the next month.  

The service treatment records show that the Veteran fell off a hill and hurt his back in September 1970.  X-rays of the lumbosacral spine revealed no fracture.  There were changes of the epiphysis.  The examiner indicated the X-rays were within normal limits.  It was noted he continued to have back pain in early October 1970.  He was seen in the orthopedic clinic several days later with complaints of left-sided back pain.  An examination disclosed full range of motion.  There was a paravertebral spasm.  The impression was acute lumbosacral strain, resolving.  A profile was issued.  He was again seen for back pain later in October 1970.  On examination, he had full range of motion, but a spasm on the left side was noted.  The diagnosis was low back sprain.

The service treatment records reveal that in July 1971, the Veteran reported a two week history of left knee pain when walking or running.  On examination, there was slight tenderness over the medial aspect of the left knee.  There was no swelling or discoloration.  Extension and flexion were performed without difficulty.  Heat, an Ace wrap and light duty were prescribed.  When seen about two weeks later for left knee pain, there was no tenderness, swelling or redness.  

The skin, spine, musculoskeletal system, lower extremities and the abdomen and viscera were normal on the December 1971 separation examination.  

On VA Agent Orange examination in June 2003, the Veteran reported he had a chronic, recurrent rash/lesions on his lower legs and chest.  He had been treated by a dermatologist without a clear diagnosis.  A past medical history of jaundice in 1970 and left knee surgery in 1992 was noted.  On systems review, the Veteran denied any neck trauma or injury.  On musculoskeletal evaluation, there was no soft tissue swelling or deformities.  There was full range of motion of the spine and joints without pain or dysfunction.  Laboratory studies for hepatitis were non-reactive.  The impressions were history of chronic skin rash of the lower legs (eczematous dermatitis) since Vietnam, and history of jaundice, more likely than not secondary to hepatitis A. 

Service connection for a skin disability was denied by the RO in February 2004 on the basis that there was no evidence that the findings noted on VA examination in June 2003 were related to service.  He was notified of this decision and of his right to appeal by a letter dated in February 2004, but did not file a timely appeal.  

In March 2006, D.B. related he went through basic and infantry training with the Veteran.  He stated the Veteran developed yellow jaundice in November 1970 and was taken by helicopter to the hospital.  

VA outpatient treatment records dated from 2004 to 2006 have been associated with the record.  In October 2004, the Veteran reported a history of a fall in 1990 with arthroscopic surgery in 1991.  He stated he again injured his left knee in March 2003.  X-rays showed left knee osteoarthritis.  In November 2005, he related a greater than 30-year history of a rash with red bumps, especially on his shins.  It was noted that following biopsy, he had been diagnosed with lichen planus.  He also reported a history of an episode of jaundice in service.  It was indicated that testing for hepatitis B in 2003 was negative, but there was no history of tests for hepatitis C.  In January 2006, he stated he had jaundice in service due to the water he drank and malaria pills.  It was noted the Veteran's risk factor for hepatitis C was unexplained liver disease.  He was assessed with dermatitis, possible lichen planus in January 2006.  He was seen for unrelated complaints in February 2006 and was assessed with left knee osteoarthritis, annular rash and probably tinea corporis.  It was noted he had a history of jaundice but that hepatitis A, B and C serologies were all negative.  

Records from a private physician were received in March 2006.  The Veteran reported he had hepatitis in Vietnam.  It was noted he had a rash on his lower leg for four months.  A biopsy revealed lichen planus.  

VA outpatient treatment records show the Veteran was seen in November 2006 and reported sporadic numbness and tingling radiating down his right arm and fingers for the past month.  He also reported neck pain.  He stated that a piece of shrapnel from a mine struck his head in the 1970's, but denied any recent trauma.  The assessment was neck pain.  It was noted that X-rays from April 2006 were without structural cause and the examination was not consistent with nerve inflammation.  In February 2007, he stated he recently went up a ladder and bumped his left foot.  He woke up three days later with severe left paraspinal pain, stabbing pain in the left buttock and intermittent shooting pains down the left thigh.  When seen the next month, he reported a two week history of low back pain.  It was indicated the Veteran's symptoms were suspicious for acute disc pathology.  In August 2007, he related he had experienced back pain for several years and neck pain for many years.  In September 2007, he reported a history of intermittent low back pain on and off since 1993 with an initial injury (a bump in the road while driving in service) in 1970.  He reported neck pain for several years in November 2007.  He had nummular dermatitis of both legs in February 2008.  The Veteran was seen in the dermatology clinic in June 2008 for nummular dermatitis and was concerned it was related to Agent Orange as he did not have the problem prior to service.  He said he was jaundiced in service, but hepatitis C was negative in 2008.  In July 2008, he reported back and neck pain that originally started in service.  

VA outpatient treatment records show that the Veteran was seen in June 2012 and Veteran reported a history of medical ailments he said were associated with service, to include problems with his liver.  The examiner noted he had no diagnosed hepatic disease in his medical chart.  

On August 2012 VA skin examination, the diagnosis was dermatophytosis.  The Veteran stated his symptoms started in service in 1970.  He claimed it began during basic training and continued throughout service.  The examiner commented there was no evidence of a skin condition or infection of the scalp on examination.  He indicated the Veteran had tinea corporis of the left leg.  He concluded it was less likely than not that the Veteran's reported scalp condition was incurred in or caused by service.  He noted there was no objective evidence on examination of any scalp pathology, and without actual objective exam findings it is not possible to attribute the claimants claimed scalp condition to his military service.

A VA examination of the left knee was conducted in August 2012.  The Veteran reported that while in service, he fell off a hillside during a night ambush patrol and that he was taken to the hospital.  He stated the condition continued until he required surgery.  The diagnosis was left knee osteoarthritis, status post arthroscopic surgery.  The examiner concluded it was less likely than not that the Veteran's current left knee condition was incurred in or caused by service.  He noted there was a single incident noting left knee pain, and this is insufficient to demonstrate either the severity or chronicity of this condition that could reasonably be thought to persist in a chronic manner to the day of the examination.  If there had been multiple service medical notes or documentation of a several-year history of left knee complaints, then an association could more reasonably be made to the condition diagnosed on the examination.  This was not the case.  The Veteran's December 1971 separation examination does not indicate any issues with the left knee.

On August 2012 VA neck examination, the diagnoses were cervical myofascial strain and cervical degenerative joint disease.  The Veteran reported the condition began after a roadside blast caused a 55-gallon drum to hit him on the head.  He stated the condition worsened and that he had chronic neck pain.  The examiner opined that it was less likely than not that the Veteran's current neck condition was incurred in or caused by service.  He noted there was no documentation of neck complaints in the service treatment records provided for review, and without actual documentation of such complaints in the service records, no objective association could be made with the current neck disability.

On VA back examination in August 2012, the Veteran reported the condition began during training on night ambush patrols.  He said he fell off a hillside and was taken to the hospital where X-rays revealed damage to the lumbar vertebrae.  He indicated he suffered an additional injury in Vietnam that compressed the neck and spine.  The diagnoses were lumbar myofascial strain, thoracic myofascial strain, spondylosis and lumbar degenerative joint disease and spondylosis.  The examiner opined it was less likely than not that the Veteran's current lower back condition was incurred in or caused by service.  He stated there was a single incident of low back pain, which was insufficient to demonstrate either the severity or chronicity of this condition that could reasonably be thought to persist in a chronic manner to the day of the examination.  If there had been multiple service medical notes or documentation of a several-year history of lower back complaints then an association could more reasonably be made to the diagnosed condition.  This was not the case on the examination.  The Veteran's December 1971 separation examination does not indicate any issues with the low back.

VA outpatient treatment records show that in October 2013, the Veteran reported a greater than 20 year history of lesions on his shins.  The assessment was resolving nummular eczema versus lichen planus versus psoriasis.  In April 2014, he said he had had an intermittent rash for several years, mostly on his lower extremities.  

In statements received in June and July 2014, six people attested to the Veteran's having had back problems.  R.L. indicated he had known the Veteran since 1963 and that following service, he worked with him at a furniture company and the Veteran always wore a back brace because his back bothered him.  He stated the Veteran was let go for medical reasons.  D.G. related he had known the Veteran since 1973.  He indicated he met the Veteran when he was a warehouse manager at a furniture store and the Veteran would deliver furniture.  He said the Veteran wore a back brace and told him that it was due to a fall in service.  He also stated he was the Veteran's roommate from 1974 to 1975 and observed that the Veteran was always in pain.  He claimed the Veteran was unable to go on a car trip because he could not sit for that long.  B.S. stated he knew the Veteran since 1979 and that when he worked with him in the 1980's, the Veteran reported his back pain was due to a fall in service. 

In August 2014, a chiropractor indicated she had treated the Veteran for low back pain as a result of a fall in service.  The Veteran reported he had had back pain intermittently for years after the original injury.  She noted she treated the Veteran on and off from 1987 to 1989.  

In September 2014, an acupuncturist stated she treated the Veteran for severe low back pain from about April 1994 through 1996.  

In October 2014, a physical therapist stated the Veteran was seen from about 1992 to 1993 for rehabilitation for his back.  

      New and material 

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the Veteran's petition to reopen his claim of service connection must be denied because the evidence submitted since the last final decision is not "new and material."  To the extent that any of the post-2004 evidence can properly be considered "new," it is not "material" because it is not probative of the issue of service connection.  While the Veteran maintains that his skin disability is related to service, the new evidence of record does not contain any competent medical opinion which would tend to establish a causal nexus between a current skin disorder and service. 

The additional evidence received since the February 2004 determination includes the opinion of the VA examiner following the August 2012 examination that the Veteran did not have any skin pathology of the scalp.  While it is true that the opinion was confined to a skin disorder involving the scalp, the fact remains that the Veteran has not submitted and come demonstrating that any skin disability is related to service.  

As new and material evidence has not been submitted, the claim to reopen must be denied.

      Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts service connection is warranted for neck, low back and left knee disabilities.  During the October 2015 hearing before the undersigned, he testified that he fell approximately 40 feet off a hillside and injured his neck, back and left knee.  He also mentioned that when he was in Vietnam, he was hit in the head by a trash can, and this also resulted in neck problems.  

The service treatment records confirm that the Veteran did fall off a hill in September 1970.  It was not indicated how far he fell.  His complaints and the examination findings were limited to the low back.  He was seen on four occasions in September and October 1970 for low back complaints, and was found to have a sprain of the low back.  He was in service for more than one year after this incident, and there are no other references to complaints or treatment for the low back.  X-rays of the low back in service were normal.  

The service treatment records show the Veteran was treated for left knee pain in July 1971.  The second, and last visit revealed no tenderness, swelling or redness of the left knee.  

When examined in December 1971, prior to the Veteran's separation from service, no abnormalities of the neck, low back or left knee were present.  

With respect to the left knee, it is significant to note that the Veteran reported when he was seen in October 2004 that he had injured his left knee in a fall in 1990 and sustained another left knee injury in 1994.  He did not suggest that his left knee problems had their onset in service.  

Following a VA examination in August 2012, the examiner opined that the Veteran's low back, cervical spine and left knee disabilities were not related to service.  His rationale was that there was no indication in service of any neck problems, and he was treated for a brief period of time, involving a single complaint of left knee and low back symptoms.  Thus, he concluded that it was less likely as not that his current low back and left knee disabilities were related to such an isolated incident of treatment in service so many years earlier.  In the absence of neck complaints in service, it could not be concluded that his current cervical spine disability was related to service. 

The Board acknowledges the Veteran provided a list of his (unsuccessful) efforts to obtain records detailing his treatment over the years for back problems.  He indicated he was first treated for back problems in 1974.  He stated that such records, as well as the records of other treatment beginning in 1978 and continuing to 1999 were unavailable.  He has also furnished statements from a number of acquaintances who attested to his low back difficulties.  While this evidence suggests the Veteran has had low back problems dating to shortly after service, such evidence is inconsistent with the fact that the separation examination demonstrated no abnormalities of the spine.  In addition, the Board notes that he had full range of motion of the lumbar spine in June 2003, and no indication of any low back problems.  When he sought treatment from the VA in February 2007, he reported a recent low back injury, and did not suggest his complaints dated to service.  The Board finds, therefore, that the clinical findings and opinion of the VA examiner to be of greater probative value than the Veteran's allegations regarding the etiology of his low back, neck and left knee disabilities.  

To the extent that any of the Veteran's reports, or the other lay statements of record, can be construed as assertions of continuity of symptomatology, the preponderance of the evidence is against such a finding.  The STRs do not reflect continuity of symptomatology.  After the back complaints in the fall of 1970 (and the fall in which he reported injury to the neck and left knee) and after the treatment for left knee pain in July 1971, the remainder of the STRs were silent for such complaints and the service separation examination is normal for these joints.  Further, the 2003 Agent Orange examination noted neck trauma or injury was denied and range of motion of the spine and joints was normal.  

The Veteran's assertions that his low back, neck and left knee disabilities are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disabilities fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Low back, cervical spine and left knee disabilities were first manifested many years after service, and the most probative evidence has found they are not linked to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's low back, cervical spine and left knee disabilities, to include degenerative joint disease, became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims of service connection for such disabilities. 

With respect to the claim for service connection for hepatitis, the service treatment records and the post service medical records contain no diagnosis of the disease.  Although the Veteran has reported he had jaundice in service and he also testified in October 2015 that he was tested for hepatitis by the VA shortly after service, during the October 2015 hearing, he acknowledge that he does not have diagnosis of hepatitis.  A VA examiner noted in June 2012 that the Veteran's records did not show he had hepatitis.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for hepatitis must be denied.  


ORDER

New and material evidence has not been received, and the claim for service connection for a skin disability is not reopened.  

Service connection for neck, left knee and back disabilities, and for hepatitis is denied.


REMAND

The Veteran also asserts service connection is warranted for headaches.  He testified that when he was in Vietnam, a Vietnamese trash truck hit a mine and a trash can hit him in the head.  He stated this incident took place in April or May 1971.  The service treatment records show he reported a two day history of headaches in April 1971.  No mention was made of any head trauma.  He was seen in April 2012 for a traumatic brain injury consultation and provided additional information concerning his claimed in-service injury.  He reported he lost consciousness during this incident.  He stated his headaches started years ago, after the head injury.  The records reflect the Veteran has continued to report he has headaches.

In view of the above, a VA examination is needed to adequately address the claim for service connection for residuals of a head injury with headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for headaches and/or traumatic brain injury since his discharge from service, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for a VA examination to determine the nature and etiology of any current residuals of a head injury, to include headaches.  

The examiner is requested to provide an opinion which responds to the following:

a. Is it at least as likely as not (50 percent or higher probability) that the Veteran sustained a head injury in service?  The examiner should consider and discuss as necessary the evidence of record, noting that the STRs note a 2-day history of headaches in 1971 but do not confirm the Veteran's claim that he sustained a concussion in service; and
b. Is it at least as likely as not (50 percent or higher probability) that the Veteran's headaches are related to service?  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


